                               UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF NORTH CAROLINA
                                    ASHEVILLE DIVISION
                             DOCKET NO. 1:18-CR-00079-MOC-WCM

    UNITED STATES OF AMERICA,                                        )
                                                                     )
                                                                     )
                                                                     )
    Vs.                                                              )            ROSEBORO ORDER
                                                                     )
    RICHARD JOSEPH CHANDLER,                                         )
                                                                     )
                           Defendant.                                )


          THIS MATTER is before the Court on the government’s Motion to Dismiss Amended

Pro Se Petition Filed by David Harlen Cole, Jr.

          In accordance with Roseboro v. Garrison 582 F.2d 309 (4th Cir. 1975), the Court advises

Mr. Cole, who is proceeding pro se, that he has the right to respond to the government’s Motion.

Mr. Cole is advised that he has the right to file a written Response to the government’s motion to

dismiss and therein explain to the Court why his Amended Petition should not be dismissed.1

          Mr. Cole is further advised that the dismissal the government seeks is based on two issues:

first, the government contends that you have again failed to submit your petition under penalty of

perjury; and second, that you fail to allege or explain the nature and extent of your right, title, or

interest in the car.

          I.      Penalty of Perjury

          As to the first issue, Mr. Cole is advised that he has patently failed to follow the statute or

the instructions in the Court’s previous Order. At this point, the Court could summarily dismiss



1
  The Fourth Circuit has repeatedly expressed a strong preference that “as a general matter defaults be avoided and
that claims and defenses be disposed of on their merits.” Colleton Preparatory Acad., Inc. v. Hoover Universal, Inc.,
616 F.3d 413, 417 (4th Cir.2010).

                                                         1
the petition as it is apparent that petitioner does not want to file his petition under the penalty of

perjury. However, this Court gives, within reason, pro se parties the benefit of the doubt. In order

to now satisfy the requirement that his petition be filed under penalty of perjury, he must file

affidavit that provides as follows:

       Affidavit:

       I swear or affirm under the penalty of perjury that the information contained in the
       Amended Petition (#37) is true and correct. Executed on (date).

       Signature of Petitioner

       Notary


Alternatively, federal law provides that if the declaration is not sworn before an official authorized

to administer an oath (a Notary), it may nevertheless be admissible to support a matter if made

under penalty of perjury. See 28 U.S.C. § 1746(2) (allowing for unsworn declarations to support

any matter that legally permits an affidavit to support it). To file an unsworn declaration, Mr. Cole

must provide a document, as follows:

       Declaration

       I declare (or certify, verify or state) under penalty of perjury that the the information
       contained in the Amended Petition (#37) is true and correct. Executed on (date).

       Signature of Petitioner

Mr. Cole is advised that both an affidavit and a declaration can have the same result: criminal

sanctions, including the possibility of prosecution for perjury and incarceration, if the matters

contained in his Amended Petition are not in fact true and correct.

       II.      Nature and Extent of Interest in the Car

       Second, Mr. Cole is advised that for the Petition to be considered by the Court, it is not

enough to simply claim that you own the car or show that it is registered in your name. instead,

                                                  2
you are required to explain the nature and the extent of your right, title, or interest in the car. In

addition to explaining such in detail, Mr. Cole should attach to his Response copies of any

paperwork he has that supports his contention that he owns the car or that Mr. Chandler failed to

pay for the car, such as a financing agreement, Bill of Sale, title, copies of checks, and receipts for

payment of registration and taxes.

                                               ***

       Finally, Mr. Cole is advised that he will be allowed 14 days within which to file his written

Response, and that failure to file a Response could result in a summary dismissal of his claim.

                                            ORDER

       IT IS, THEREFORE, ORDERED that Mr. Cole file his Response to the government’s

Motion to Dismiss Amended Pro Se Petition Filed by David Harlen Cole, Jr. (#39) within 14 days.




                                              Signed: February 26, 2019




                                                   3
